Case 2:19-cv-02336-JTF-tmp Document 69 Filed 07/15/19 Page 1 of 6                       PageID 685



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


JOHN DOE,

        Plaintiff,                                            Docket No. 2:19-cv-02336-JTF

v.
RHODES COLLEGE.

        Defendant.


 PLAINTIFF’S MOTION TO COMPEL EXPEDITED DEPOSITION TESTIMONY OF
 DEFENDANT’S RULE 30(B)(6) ORGANIZATIONAL REPRESENTATIVE, AND FOR
                        DISCOVERY SANCTIONS


        COMES NOW the Plaintiff, John Doe (hereinafter “Plaintiff”), and files this Motion and

incorporated Memorandum to compel Defendant’s Rule 30(b)(6) representative to provide

deposition testimony, and, alternatively, for discovery sanctions. In support of his motion,

Plaintiff states as follows:

                                    I. STATEMENT OF FACTS

        1.      On May 29, 2019, Plaintiff filed his Verified Complaint and Application for a

Temporary Restraining Order enjoining Defendant from enforcing its decision to expel Plaintiff,

and refusing to confer his academic degree, after it conducted a faulty Title IX investigation and

hearing. (See ECF No. 1). On June 6, 2019, a TRO hearing was held, and subsequently an Order

was entered enjoining Defendant’s decision to expel Plaintiff, but denying Plaintiff’s request for

relief, as it related to his academic degree, because Defendant reasoned, inter alia, that Plaintiff’s

grades had not yet been calculated. (ECF No.s 27 and 33).
Case 2:19-cv-02336-JTF-tmp Document 69 Filed 07/15/19 Page 2 of 6                       PageID 686



       2.      On July 1, 2019, a notice was issued and properly served upon Defendant,

pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, to take the deposition of

Defendant’s organizational representative. (ECF No. 44). Defendant was noticed to determine

what, exactly, its graduation requirements were, and which requirements Plaintiff was, allegedly,

lacking.

       3.      The deposition was noticed for Monday, July 15, 2019, at 1:30 a.m. (Id.) Within

the notice was a list of eight (8) subject areas in which the organizational representative was to

be deposed. (Id.) Some of these subjects of the noticed deposition were:

    1. Plaintiff’s grades in the three classes for which his grades have not yet been
       calculated, specifically, the designated witness should have all of the information
       necessary to calculate a final grade in each of the courses for which Plaintiff was
       enrolled if such final grade has not been calculated (it is an acceptable alternative
       for Defendant to calculate Plaintiff’s final grades and provide that information)1;

    2. In the event that Plaintiff’s final grade has been calculated, the designated witness
       should have knowledge of the actual final grade;

    3. In the event that Defendant claims that Plaintiff’s final grades cannot be
       calculated because he was not enrolled as a student at the time of graduation, the
       designated witness should have knowledge of the information necessary to
       calculate his final grades as though he had hypothetically been enrolled as a
       student and eligible to have his final grades calculated at the time of graduation;

(ECF No. 44) (footnote in original).

       4.      After being noticed with a Rule 30(b)(6) deposition, Defendant did not lodge any

formal objection to the notice of deposition, nor file a motion for protective order.

       5.      On July 15, 2019, Defendant produced an organizational representative, Milton

Moreland. However, this representative was not prepared to discuss the subject areas for which

Defendant had been noticed for.

1
  For all purposes of this notice, Defendant may assume that any assignment that was not
actually turned in by Plaintiff would have been graded as a “0.”




                                                 2
Case 2:19-cv-02336-JTF-tmp Document 69 Filed 07/15/19 Page 3 of 6                         PageID 687



          6.     In fact, during the deposition, Defendant stated that it had calculated Plaintiff’s

grades as “w’s”. Further, and the reasons for the instant motion, Defendant made it painfully

obvious that it had not conducted any reasonable investigation into determining Plaintiff’s final

grades or to acquire the information necessary to calculate his final grades. For example,

Defendant did not confer with any of Plaintiff’s professors regarding Plaintiff’s grades,

attendance, or performance within any of the classes that Defendant has thus far refused to

calculate grades for.

          7.     Accordingly, Defendant’s conduct in frustrating Plaintiff’s attempts to receive his

academic degree because his grades have not yet been calculated, have only been exacerbated by

Defendant’s decision to not conduct the activities reasonably necessary to calculated Plaintiff’s

grades.

          8.     A preliminary injunction hearing is currently scheduled before this Honorable

Court on July 17, 2019, and the subjected areas noticed to Defendant’s organizational

representative, pursuant to Rule 30(b)(6), are critically related to the relief sought in that hearing.

          9.     Defendant has admitted that, if ordered, it could calculate Plaintiff’s final grades.

                                 II. LAW AND LEGAL ARGUMENT

          An entity that is served with a notice of a Rule 30(b)(6) deposition is obligated to produce

a witness or witnesses knowledgeable about the subjects described in the notice and to prepare

the witness or witnesses to testify not simply to their own knowledge, but the knowledge of the

corporation. Janko Enters. v. Long John Silver's, Inc., 2014 U.S. Dist. LEXIS 185334, *12

(W.D. Ky. Apr. 3, 2014) (citing Dow Corning Corp. v. Weather Shield Mfg., Inc., 2011 U.S.

Dist. LEXIS 111419, *4 (E.D. Mich. Sept. 29, 2011) (internal citation omitted) and Martin Co.

Coal Corp. v. Universal Underwriters Sycs., Inc., 2010 U.S. Dist. LEXIS 118722, *3 (E.D. Ky.




                                                   3
Case 2:19-cv-02336-JTF-tmp Document 69 Filed 07/15/19 Page 4 of 6                     PageID 688



Nov. 8, 2010) ("A corporate deponent under Rule 30(b)(6) has an affirmative duty to produce a

representative who can answer questions that are both within the scope of the matters described

in the notice and are known or reasonably available to the corporation.") (internal citations

omitted)). "Compliance with Rule 30(b)(6) does not require that the corporate designee have

personal knowledge as to all relevant facts within the subject matter of the deposition." Janko

Enters., 2014 U.S. Dist. LEXIS 185334 at *13 (citation omitted). "It is clearly required,

however, that the Rule 30(b)(6) designee be educated and gain the requested knowledge to the

extent that it is reasonably available to the corporation." Id. (citations omitted). One may become

so educated "by reasonably obtaining information from corporate documents, current or prior

corporate employees, or any other sources reasonably available to the corporation." Id. at *13-14

(citing Great Am. Ins. Co. of New York v. Vegas Const. Co. Inc., 251 F.R.D. 534, 541 (D. Nev.

2008)).

          Plaintiff provided adequate notice to the Defendant of the subject matter that their

organizational representative would be asked about. In fact, Defendant was already on notice of

exactly what information Plaintiff was going to ask about because it was raised as a defense, and

used rationale for denial of the temporary injunctive relief, in the June 6, 2019 TRO hearing.

Defendant was, and still is, under an affirmative duty to provide a representative that could

answer questions related to the noticed subject areas of Defendant’s deposition. Defendant has

failed to provide a representative that can answer questions related to the noticed subject areas of

Plaintiff’s Rule 30(b)(6) notice to Defendant. Accordingly, Plaintiff now respectfully moves this

Court for the following relief:




                                                 4
Case 2:19-cv-02336-JTF-tmp Document 69 Filed 07/15/19 Page 5 of 6                      PageID 689



       1. An expedited order compelling Defendant to provide the information necessary to

           calculate Plaintiff’s grades prior to the July 17, 2019 hearing on Plaintiff’s application

           for injunctive relief and supplement the Rule 30(b)(6) deposition by affidavit.

       2. An order issuing discovery sanctions against Defendant, pursuant to this Court’s

           inherent authority, for the cost of preparing this motion.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff asks the Court for an expedited order compelling

Defendant to calculate Plaintiff’s grades prior to the July 17, 2019 hearing, and that this Court

order any further relief to which Plaintiff may prove he is entitled.



                                              Respectfully submitted,

                                              BLACK MCLAREN JONES
                                              RYLAND & GRIFFEE PC

                                              /s/ Brice M. Timmons
                                              Brice M. Timmons (#29582)
                                              Megan E. Arthur (#25243)
                                              Christopher M. Williams #36256
                                              530 Oak Court Drive, Suite 360
                                              Memphis, Tennessee 38117
                                              (901) 762-0535 – Phone
                                              (901) 762-0539 – Facsimile
                                              btimmons@blackmclaw.com
                                              marthur@blackmclaw.com
                                              cwilliams@blackmclaw.com
                                              Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on Defendant via the Court’s

ECF system on this the 15th day of July, 2019.




                                                  5
Case 2:19-cv-02336-JTF-tmp Document 69 Filed 07/15/19 Page 6 of 6                   PageID 690



                                                    /s/ Brice M. Timmons




                           CERTIFICATE OF CONSULTATION

       I hereby certify that Plaintiff’s counsel has consulted with counsel Defendant’s counsel,

via e-mail on July 15, 2019, on the relief sought in this motion. The parties have been unable to

come to an agreement on the relief sought herein.

                                                    /s/ Brice M. Timmons




                                               6
